DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical structure…for controlling” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe et al. (US 2008/0158669) in view of Yoo et al. (US 2018/0324964), further in view of Li (US 2018/0144671).
As to Claim 1, O’Keefe discloses A display device, comprising: a first display screen (fig.1a-screen 113b) and a second display screen (fig.1a-screen 111a), wherein a plane where the first display screen is in and a plane where the second display screen is in form an angle in a range of 0-180 degrees (as depicted fig.1a-para.0023), and the first display screen and the second display screen are integrated as different areas of a foldable flexible display screen (para.0017- When a frame is used, the screen can be a flexible screen film or material that is held flat by the frame, for example by being stretched across the frame; para.0033-Screen member 314 is shown as comprising a separate projection screen 314a and frame 314b, but it can alternatively be of unitary design as can the other projection screen members), and both the first display screen and the second display screen are configured to rotate along a virtual shaft (para.0018, 0030); 
an optical control structure disposed on a light emission side of the first display screen, for controlling a range of an angle of view of the first display screen; 
a first control circuit configured to control on of the first display screen in a narrow viewing mode and control off of the first display screen in a wide viewing mode (fig.1a-para.0023-compact projector 123 is used with screen 113b is optimized for narrow angle viewing {read as on in a narrow viewing mode and off in wide viewing mode, since the projector 123 and the screen 113b may not be used for wide viewing mode}); and 
a second control circuit configured to control on of the second display screen in a wide viewing mode and control off of the second display screen in a narrow viewing mode (fig.1a-para.0023-compact projector 121 is used with screen 111a is optimized for wide angle viewing {read as on in a wide viewing mode and off in narrow viewing mode, since projector 121 and the screen 111a may not be used for narrow viewing mode}).
both the first display screen and the second display screen are configured to rotate along a virtual shaft; an optical control structure disposed on a light emission side of the first display screen, for controlling a range of an angle of view of the first display screen. 
Yoo et al. discloses a flexible display screen including a first display screen and second display screen, where both the first display screen and the second display screen are configured to rotate along a virtual shaft (fig.2- para.0091-0093- first housing 210a and second housing 210b may rotate about each other via hinge structure 230 with respect to virtual rotational axis A1, A2; figs.3,6-11,24-25; para.0139-0140, 0215-0216, 0220-0221).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of O’Keefe et al. with the teachings of Yoo et al., the motivation being to provide with a flexible display that may be folded by user’s manipulation and varied between a small screen mode and large screen mode and bear variations in length to the flexible display, delivering even quality of screen to the user (Yoo-para.0008-0010; 0295-0296) 
O’Keefe et al. in view of Yoo et al. do not expressly disclose an optical control structure disposed on a light emission side of the first display screen, for controlling a range of an angle of view of the first display screen (as interpreted under 35 U.S.C. 112(f)}
Li discloses an optical control structure disposed on a light emission side of the first display screen, for controlling a range of an angle of view of the first display screen ({This element is interpreted under 35 U.S.C. 112(f) as a plurality of columns separated by light transmitting layer}; fig.1-3- barrier panels 164, 166 disposed on the display panel for controlling a wide viewing angle mode and a narrow viewing angle mode; para.0024, 0036-0037, 0064-0066, 0112-0115, 0117 {Note: Li further discloses controller, display driver and barrier driver for controlling the modes operation of the display panel}).


As to Claim 2, O’Keefe et al. in view of Yoo et al., as modified by Li, disclose wherein the display device comprises a foldable display screen having a first display area and a second display area, which are formed by the first display screen and the second display screen respectively (O’Keefe-fig.1-screen 113b,111a; para.0018,0033,0023-0024; Yoo-fig.2-3,6,25; display 220 having first and second display area 220a, 220b). 
 
As to Claim 3, O’Keefe et al. in view of Yoo et al., as modified by Li, disclose wherein the first display screen and the second display screen are connected via a shaft and rotatable about the shaft (O’Keefe-screens may be connected via coupling mechanism 115 (215) and rotatable about the coupling mechanism 115-para.0018, 0023,0026; Yoo-fig.24-25-para.0215-0216).  

As to Claim 5, O’Keefe et al. in view of Yoo et al., as modified Li, disclose wherein the light emission side of the first display screen is in the same direction as that of the second display screen in a case where the angle formed by the plane where the first display area is in and the plane where the second display area is in is 180 degree (Yoo-fig.2A, 25A- light emission of display area 220a is in a same direction as of display area 22b when unfolded; para.0092,0221).



As to Claim 17 has limitations similar to those of Claim 1 and are met by the references as set forth above. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe et al. (US 2008/0158669) in view of Yoo et al. (US 2018/0324964), further in view of Li (US 2018/0144671), as and further in view of Harrold et al. (US 2020/0026114).
As to Claim 18, O’Keefe et al. in view of Yoo et al., as modified by Li, do not expressly disclose, but Harrold et al. discloses: wherein the display device is disposed on a central console position or a co-pilot position (figs.6C-6E- display device 100 arranged within cabin 602).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by O’Keefe et al. in view Yoo et al., as modified by Li, with the teachings of Harrold et al., the motivation being to provide a controllable display illumination in an automotive vehicle, for both entertainment and sharing modes of operations (para.0285-0286-Harrold).
As to Claim 19, O’Keefe et al. in view of Yoo et al, as modified by Li, do not expressly disclose the light emission side of the first display screen faces inside a vehicle, and a light emission side of the second display screen faces outside the vehicle.
Harrold et al. discloses where a switchable directional display may be arranged within the vehicle cabin (figs.6C-6E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by O’Keefe et al. as modified by Yoo et al, as modified by Li., with the teachings of Harrold et al, the motivation being to provide a controllable display .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because new ground of rejection has been applied as necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627